
	

113 HR 2889 IH: Local Jobs for America Act
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2889
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Mr. George Miller of
			 California (for himself, Ms.
			 Schakowsky, Ms. Kaptur,
			 Mr. Nadler,
			 Mr. Lewis,
			 Ms. Moore,
			 Ms. Clarke,
			 Mr. Hinojosa,
			 Mr. Conyers,
			 Mr. Holt, Mr. Pocan, Ms.
			 Slaughter, Mr. Huffman,
			 Mr. Cartwright,
			 Ms. Brownley of California,
			 Ms. Norton,
			 Ms. Frankel of Florida, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To provide funds to States, units of general local
		  government, and community-based organizations to save and create local jobs
		  through the retention, restoration, or expansion of services needed by local
		  communities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Local Jobs for America
			 Act.
		ILocal
			 Community Jobs
			101.Stabilization
			 funding for local jobsFrom
			 the amount appropriated by
			 section 111, the Secretary of Labor, acting
			 through the Employment and Training Administration of the Department of Labor
			 and in consultation with the Secretary of Housing and Urban Development, shall
			 provide funds to States, units of general local government, and community-based
			 organizations to save and create local jobs through the retention, restoration,
			 or expansion of services needed by local communities.
			102.Allotment
			 formula
				(a)Reservations by
			 the SecretaryOf the amount appropriated under
			 section 111 for each fiscal year, the
			 Secretary may reserve—
					(1)not more than 1
			 percent to administer this title; and
					(2)not more than 0.5 percent to award grants,
			 on a competitive basis, to Indian tribes for purposes of this title.
					(b)Making funds
			 available for allotment by the SecretaryOf the amounts
			 appropriated under
			 section 111 and not reserved under
			 subsection (a), the Secretary shall make
			 available for allotment the amounts for each fiscal year as follows:
					(1)Seventy percent to
			 entitlement communities, of which the Secretary shall make available for
			 allotment—
						(A)25 percent by
			 making available for allotment to each entitlement community an amount which
			 bears the same ratio to the total amount made available under this subparagraph
			 as the population of the entitlement community bears to the total population of
			 all entitlement communities;
						(B)25 percent by
			 making available for allotment to each entitlement community an amount which
			 bears the same ratio to the total amount made available under this subparagraph
			 as the extent of poverty in the entitlement community bears to the extent of
			 poverty in all entitlement communities; and
						(C)50 percent by
			 making available for allotment to each entitlement community in an amount which
			 bears the same ratio to the total amount made available under this subparagraph
			 as the number of unemployed individuals in the entitlement community bears to
			 the total number of unemployed individuals in all entitlement
			 communities.
						(2)Thirty percent to
			 States, of which the Secretary shall make available for allotment—
						(A)25 percent by
			 making available for allotment to each State an amount which bears the same
			 ratio to the total amount made available under this subparagraph as the
			 population of the State bears to the total population of all States;
						(B)25 percent by
			 making available for allotment to each State in an amount which bears the same
			 ratio to the total amount made available under this subparagraph as the extent
			 of poverty in the State bears to the extent of poverty in all States;
			 and
						(C)50 percent by
			 making available for allotment to each State in an amount which bears the same
			 ratio to the total amount made available under this subparagraph as the number
			 of unemployed individuals in the State bears to the total number of unemployed
			 individuals in all States.
						(c)Reservation and
			 allotments by states
					(1)ReservationOf
			 the amount of funds allotted to a State under
			 section 104(c)(2)(A) for each fiscal
			 year, a State may reserve not more than 2 percent for administrative
			 purposes.
					(2)Allotments by
			 States
						(A)In
			 generalA State shall provide
			 all of the funds allotted to the State under
			 section 104(c)(2)(A) that are not
			 reserved under
			 paragraph (1) as follows:
							(i)Not
			 more than 50 percent of the funds to units of general local government located
			 in nonentitlement areas of the State to continue to provide employee
			 compensation to employees employed by each such unit, as of the date the State
			 receives the attotment under section 104(c)(2)(A), in positions that—
								(I)provide local
			 services to the public; and
								(II)would otherwise
			 be terminated or reduced as a result of fiscal constraints of such unit.
								(ii)Not
			 more than 50 percent of the remainder of the funds (after allotting funds under
			 clause (i)) to community-based
			 organizations for each such organization to employ individuals newly hired or
			 employed under a contract entered into on or after the date on which the State
			 receives the allotment under section 104(c)(2)(A) to provide services or
			 functions that are not customarily provided by a unit of general local
			 government located in a nonentitlement area of the State.
							(iii)All of the
			 remainder of the funds (after allotting funds under
			 clauses (i) and
			 (ii)) to units of general local
			 government located in nonentitlement areas of the State for each such unit to
			 provide employee compensation to individuals newly hired to carry out the local
			 public services described in subclauses (I) and (II) of
			 section 103(c)(1)(B)(i) for the
			 unit.
							(B)AllotmentsIn
			 allotting funds under
			 subparagraph (A) for a fiscal year,
			 a State shall—
							(i)provide to each unit of general local
			 government and community-based organization located in a nonentitlement area of
			 a Congressional district of the State not less than an amount of funds that
			 bears the same ratio to the total amount made available to be allotted to the
			 State under
			 subsection (b)(2) for such fiscal year
			 as the population of the nonentitlement area of the Congressional district
			 bears to the total population of all nonentitlement areas of the State;
							(ii)if the total
			 amount of funds allotted by the Secretary to a State under
			 section 104(c)(2)(A) on behalf of
			 units of general local government and community-based organizations located in
			 the nonentitlement area of a Congressional district of the State is less than
			 the amount to be provided to the units and organizations under
			 clause (i) for such fiscal year,
			 provide to the units and organizations an amount of funds equal to the amount
			 of funds so allotted for such fiscal year; and
							(iii)consult with
			 local elected officials from among units of general local government located in
			 nonentitlement areas of such State in determining the method of allotment of
			 such funds under clauses (i) and (ii).
							(d)Rule for
			 providing funds to community-Based organizationsIn providing funds under this title to
			 community-based organizations, a unit of general local government or State
			 shall, to the extent practicable, give priority to community-based
			 organizations that will provide services or functions in accordance with this
			 title to—
					(1)public use
			 microdata areas that have a poverty rate of 12 percent or more; or
					(2)units of general
			 local government that have an unemployment rate that is 2 percent higher than
			 the national unemployment rate.
					103.Uses of funds
			 by units of general local government and community-based organizations
				(a)Entitlement
			 CommunitiesOf the amount of
			 funds received under
			 section 104(c)(1) for each fiscal year,
			 a unit of general local government that is an entitlement community—
					(1)may use not more
			 than 5 percent for administrative purposes;
					(2)may use up to 50
			 percent of the remainder of such funds (after using the funds pursuant to
			 paragraph (1)) to continue to provide
			 employee compensation to employees employed by the unit, as of the date the
			 unit receives funds under section 104(c)(1), in positions that—
						(A)provide local
			 services to the public; and
						(B)would otherwise be
			 terminated or reduced as a result of fiscal constraints of such unit;
						(3)may provide up to
			 50 percent of the remainder of such funds (after using the funds pursuant to
			 paragraph (1) and
			 (2)) to a community-based organization
			 to employ individuals newly hired or employed under a contract entered into on
			 or after the date on which the unit receives funds under section 104(c)(1) to
			 provide services or functions that are not customarily provided by the unit, of
			 which—
						(A)not less than 93
			 percent shall be used by the organization to provide employee compensation to
			 such individuals;
						(B)not more than 5
			 percent may be used by the organization for supportive services; and
						(C)not more than 2
			 percent may be used by the organization for administrative purposes; and
						(4)shall use all of the remainder of such
			 funds (after using the funds pursuant to
			 paragraphs (1) through
			 (3)), to the extent that the unit
			 determines that it has a need for additional employees, to provide employee
			 compensation to individuals newly hired by the unit to carry out the local
			 public services described in subclauses (I) and (II) of subsection
			 (c)(1)(B)(i) for the unit.
					(b)Nonentitlement
			 areasOf the amount of funds received under
			 section 104(c)(2)(B) for each fiscal
			 year—
					(1)a
			 unit of general local government that is located in a nonentitlement area of a
			 State—
						(A)may use not more
			 than 2 percent for administrative purposes; and
						(B)shall use all of the remainder of such
			 funds (after using the funds pursuant to
			 subparagraph (A)) to provide
			 employee compensation to individuals described in clause (i) or (iii) of
			 section 102(c)(2)(A), as determined
			 by the State; and
						(2)a
			 community-based organization—
						(A)shall use not less
			 than 93 percent to provide employee compensation to individuals described in
			 section 102(c)(2)(A)(ii);
						(B)may use up to 5
			 percent for supportive services; and
						(C)may use up to 2
			 percent for administrative purposes.
						(c)Funded
			 Positions; Consultation by chief executive officers
					(1)Funded
			 positions
						(A)Full-time,
			 full-year employment
							(i)In
			 generalAn individual hired under this title by a unit of general
			 local government or community-based organization shall fill a position that
			 offers full-time, full-year employment.
							(ii)DefinitionsFor
			 purposes of this subparagraph—
								(I)the term
			 full-time, when used in relation to employment, has the meaning
			 already established or, if the meaning has not been established, determined to
			 be appropriate for purposes of this title, by the unit of general local
			 government or community-based organization hiring an individual under this
			 title; and
								(II)the term
			 full-year, when used in relation to employment, means a position
			 that provides employment for a 12-month period, except that in the case of a
			 position that provides a service required by a unit or organization for only
			 the duration of a school year, the term means a position that provides
			 employment for such duration.
								(B)Services for
			 unitsAn individual hired under this title—
							(i)by a unit of general local government,
			 shall fill a position to assist the unit in—
								(I)restoring local
			 public services terminated on or after the date that is 5 years before the date
			 of enactment of this title;
								(II)expanding
			 existing local public services; or
								(III)retaining local
			 public services that would otherwise be reduced as a result of the fiscal
			 constraints of such unit; or
								(ii)by a community-based organization, shall
			 fill a position to provide services or functions that are not customarily
			 provided by a unit of general local government.
							(2)Consultation by
			 Chief executive officersA
			 chief executive officer of a unit of general local government shall consult
			 with the local community and labor organizations representing employees of such
			 unit in determining the positions that should be funded under this title for
			 such unit for each fiscal year.
					104.Statements of
			 need; approval and allotment of funds
				(a)Submission of
			 statements; Notice of Allotment and Intent
					(1)In
			 general
						(A)Notice of
			 AllocationThe Secretary
			 shall post on a publicly accessible Internet Web site of the Department of
			 Labor, the total amount of funds made available for allotment under this title
			 for a fiscal year to each unit of general local government that is an
			 entitlement community and each State that is eligible to receive funds under
			 this title for such fiscal year.
						(B)SubmissionIn
			 order to receive funds under this title for a fiscal year for which funds are
			 appropriated to carry out this title, a unit of general local government,
			 community-based organization, or a State shall submit a statement in accordance
			 with paragraph (2) or (3), as applicable, certifying the information described
			 in subsection (b) for such fiscal year.
						(C)Notice of
			 Intent
							(i)In
			 generalSeven days prior to the submission of a statement under
			 subparagraph (B), a unit of general local government that is an entitlement
			 community or State shall publish public notice of the intent to submit a
			 statement under such subparagraph, which includes a copy of the
			 statement.
							(ii)Internet Web
			 siteIn publishing public notice under clause (i), a unit of
			 general local government or State shall post the notice and information
			 described in such clause on a publicly available Internet Web site of the unit
			 or State, as applicable.
							(2)Entitlement
			 communities
						(A)Statements from
			 unitsIn order to receive
			 funds under this title for a fiscal year for which funds are appropriated to
			 carry out this title, a unit of general local government that is an entitlement
			 community shall submit to the Secretary, at such time and in such manner as
			 determined by the Secretary, a statement that certifies the information
			 described in subsection (b)—
							(i)with
			 respect to such unit for such fiscal year; and
							(ii)with respect to
			 the community-based organizations the unit plans to fund, using funds the unit
			 receives under this title, for such fiscal year.
							(B)Statements from
			 Community-based organizationsIn order to receive funds for a
			 fiscal year from a unit of general local government that is an entitlement
			 community receiving funds for such fiscal year under this title, a
			 community-based organization shall submit to a unit of general local government
			 that is an entitlement community, at such time and in such manner as determined
			 by the unit, a statement certifying the information described in subsection (b)
			 with respect to such organization for such fiscal year.
						(3)Nonentitlement
			 areas
						(A)Statement from
			 units and organizationsIn order to receive funds for a fiscal
			 year from a State receiving funds for such fiscal year under this title, a unit
			 of general local government that is located in a nonentitlement area of the
			 State, or a community-based organization, shall submit to the State, at such
			 time and in such manner as determined by the State, a statement certifying the
			 information described in subsection (b)—
							(i)with
			 respect to such unit for such fiscal year; or
							(ii)with respect to
			 such organization for such fiscal year.
							(B)Statements from
			 statesAfter reviewing the statements received under subparagraph
			 (A) for a fiscal year, a State shall submit to the Secretary, at such time and
			 in such manner as determined by the Secretary, a statement certifying the
			 information described in subsection (b) with respect to the units of general
			 local government and community-based organizations that the State plans to
			 fund, using funds the State receives under this title, for such fiscal
			 year.
						(b)Information
			 certifiedA statement submitted under subsection (a) shall
			 certify, with respect to a unit of general local government or community-based
			 organization, as applicable, the following information:
					(1)The amount of
			 funds requested by such unit or organization.
					(2)The number of
			 individuals who will receive employee compensation with such funds.
					(3)The job titles of,
			 and the amount of employee compensation and the employers (units or
			 organizations) for, the positions that will be filled by the
			 individuals.
					(4)Whether the positions will—
						(A)in the case of
			 employment with a unit, assist in retaining, restoring, or expanding an
			 existing local public service; or
						(B)in the case of
			 employment with an organization, provide services or functions that are not
			 customarily provided by a unit that is an entitlement community, or a unit
			 located in a nonentitlement area of a State.
						(5)The estimated date
			 of hiring for the positions.
					(6)A
			 statement documenting the need for the services to be carried out by the
			 individuals hired for the positions.
					(7)In the case of a
			 unit that desires to use funds received under this title to continue to provide
			 employee compensation for existing employees of the unit in accordance with
			 section 102(c)(2)(A)(i) or
			 103(a)(2), a statement documenting the
			 fiscal constraints of the unit that would result in the termination or
			 reduction of the positions of such employees.
					(8)A
			 description of the unit’s or organization’s plan to target recruitment efforts
			 for positions funded under this title in accordance with
			 section 105(b).
					(9)An assurance by
			 the unit or organization that the unit or organization will comply with all
			 provisions of this title.
					(10)An assurance by
			 the unit or organization that the unit or organization will comply with all
			 applicable Federal, State, and local labor laws, including laws concerning
			 wages and hours, labor relations, family and medical leave, occupational safety
			 and health, and nondiscrimination.
					(c)Approval and
			 allotment of funds
					(1)Entitlement
			 communitiesWithin 30 days of receipt of a statement submitted
			 under
			 subsection (a)(2)(A) by unit of
			 general local government that is an entitlement community, the Secretary shall
			 allot to the unit the amount of funds requested by the unit for a fiscal year,
			 not to exceed the total amount of funds available to be allotted under
			 section 102(b)(1) to the unit for such
			 fiscal year.
					(2)Nonentitlement
			 areas
						(A)Approval by the
			 secretaryWithin 30 days of receipt of a statement submitted
			 under
			 subsection (a)(3)(B) by a State with
			 respect to a unit of general local government located in a nonentitlement area,
			 or a community-based organization to provide services or functions that are not
			 customarily provided by a unit of general local government located in a
			 nonentitlement area, for a fiscal year, the Secretary shall allot to the State
			 the amount of funds requested by the State for such unit or organization for
			 such fiscal year, not to exceed the total amount of funds available to be
			 allotted under
			 section 102(b)(2) to the State for such
			 fiscal year.
						(B)State allotment
			 of fundsNot later than 15 days after receiving an allotment of
			 funds from the Secretary under
			 subparagraph (A), the State shall
			 allot, in accordance with
			 section 102(c)(2), all of the funds to
			 the unit or organization for which such funds were provided by the Secretary
			 under subparagraph (A).
						(3)Withheld
			 fundsNotwithstanding paragraphs (1) and (2),
			 any funds under this title withheld pursuant to a grievance filed under section
			 110(b) shall be withheld until such grievance is resolved.
					(d)Reallotment of
			 funds
					(1)UnitsThe
			 funds made available for allotment under this title for a fiscal year for a
			 unit of general local government that is an entitlement community that does not
			 submit, within 6 months after the date the Secretary posts a notice of
			 allotment under subsection (a)(1)(A) for such unit, to the Secretary a
			 statement under subsection (a) that indicates an intention to hire at least 1
			 individual under this title for such fiscal year, shall be made available to be
			 reallotted by the Secretary for the fiscal year immediately following such
			 fiscal year, in accordance with the allotment formula under
			 section 102(b)(1).
					(2)StatesThe funds made available for allotment
			 under this title for a fiscal year for a State that does not submit, within 6
			 months after the date the Secretary posts a notice of allotment under
			 subsection (a)(1)(A) for such State, shall be allotted by the Secretary to
			 units of general local government and community-based organizations located in
			 the nonentitlement area of the State to carry out the purposes of this title
			 for such fiscal year.
					105.Compliance with
			 local laws and contracts; recruitment requirements
				(a)Compliance with
			 local laws and contractsIn
			 hiring individuals for positions funded under this title, or using funds under
			 this title to continue to provide employee compensation for existing employees,
			 a unit of general local government or community-based organization shall comply
			 with all applicable Federal, State, and local laws, personnel policies and
			 regulations, and collective bargaining agreements, as if such individual was
			 hired, or such employee compensation was provided, without assistance under
			 this title.
				(b)Targeting
			 recruitment effortsIn recruiting individuals for positions
			 funded under this title, a unit of general local government or community-based
			 organization shall target recruitment efforts with respect to individuals
			 who—
					(1)have been in
			 receipt of unemployment compensation for at least 25 weeks;
					(2)have exhausted
			 unemployment compensation within the last 2 years;
					(3)are veterans;
			 or
					(4)are unemployed
			 individuals who are not eligible to receive unemployment compensation because
			 they do not have sufficient wages to meet the minimum qualifications for such
			 compensation.
					(c)Bonus
			 grants
					(1)In
			 generalFrom the amounts made available under paragraph (2), the
			 Secretary may award a grant to each unit of general local government and each
			 community-based organization where at least 15 percent of the individuals hired
			 for a position under this title by such unit or organization for a fiscal year
			 are individuals described in subsection (b).
					(2)Authorization of
			 AppropriationsThere are authorized to be appropriated
			 $100,000,000 to carry out this subsection for each fiscal year.
					106.Employment
			 status and compensation
				(a)Employee
			 statusAn individual hired for a position funded under this title
			 shall—
					(1)be considered an
			 employee of the unit of general local government, or community-based
			 organization, by which such individual was hired; and
					(2)receive the same
			 employee compensation, have the same rights and responsibilities and job
			 classifications, and be subject to the same job standards, employer policies,
			 and collective bargaining agreements as if such individual was hired without
			 assistance under this title.
					(b)Limit on number
			 of executive, administrative, or professional positions
					(1)UnitsOf
			 the total number of positions funded under this title for a fiscal year for
			 each unit of general local government and each community-based
			 organization—
						(A)not more than 20
			 percent shall be in a bona fide executive, administrative, or professional
			 capacity; and
						(B)at least 80
			 percent shall not be in a bona fide executive, administrative, or professional
			 capacity.
						(2)DefinitionsFor
			 purposes of this subsection, the terms bona fide executive,
			 bona fide administrative; and bona fide
			 professional, when used in relation to capacity, shall have the
			 meanings given such terms under section 13(a)(1) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 213(a)(1)).
					(c)Total Amount of
			 CompensationFor each fiscal
			 year for which funds are appropriated to carry out this title, each unit of
			 general local government and each community-based organization that receives
			 funds under this title for any such fiscal year shall use such funds to provide
			 an amount equal to the total amount of employee compensation for individuals
			 hired by such unit or organization, as appropriate, for such fiscal year under
			 this title.
				(d)Limit on period
			 of employmentNotwithstanding any agreement or other provision of
			 law (other than those provisions of law pertaining to civil rights in
			 employment), a unit of general local government or community-based organization
			 shall not be obligated to employ the individuals hired under this title or
			 retain the positions filled by such individuals beyond the period for which the
			 unit or organization receives funding under this title.
				107.Nondisplacement
				(a)Nondisplacement
			 of existing employees
					(1)In
			 generalExcept as provided
			 under
			 section 102(c)(2)(A)(i) and
			 103(a)(2), a unit of general local
			 government or community-based organization may not employ an individual for a
			 position funded under this title, if—
						(A)employing such individual will result in
			 the layoff or partial displacement (such as a reduction in hours, wages, or
			 employee benefits) of an existing employee, as of the date of employing such
			 individual, of the unit or organization; or
						(B)such individual
			 will perform the same or substantially similar work that had previously been
			 performed by an employee of the unit or organization who—
							(i)has been laid off
			 or partially displaced (as such term is described in subparagraph (A));
			 and
							(ii)has not been
			 offered by the unit or organization, to be restored to the position the
			 employee had immediately prior to being laid off or partially displaced.
							(2)Elimination of
			 positionFor the purposes of
			 this subsection, a position shall be considered to have been eliminated by a
			 unit of general local government or community-based organization if the
			 position has remained unfilled and the unit or organization has not sought to
			 fill such position for at least a period of one month.
					(3)Promotional
			 opportunitiesAn individual may not be hired for a position
			 funded under this title in a manner that infringes upon the promotional
			 opportunities of an existing employee (as of the date of such hiring) of a unit
			 or organization receiving funding under this title.
					(b)Nondisplacement
			 of local government servicesA community-based organization
			 receiving funds under this title may not use such funds to provide services or
			 functions that are customarily provided by a unit of general local government
			 where such services or functions are provided by the organization.
				108.Reporting
			 requirements
				(a)Entitlement
			 communityA unit of general local government that is an
			 entitlement community that receives funds under this title shall submit, every
			 90 days during the period the unit receives such funds, to the Secretary, a
			 report that provides—
					(1)the status of the
			 unit’s compliance with the statement submitted by the unit under section
			 104(a)(2)(A); and
					(2)the status of the
			 compliance of any community-based organization that receives funds from the
			 unit pursuant to this title with the statement submitted by the organization
			 under section 104(a)(2)(B).
					(b)Nonentitlement
			 area
					(1)Units and
			 organizationsA unit of general local government located in a
			 nonentitlement area of a State that is receiving funds under this title, or a
			 community-based organization that is providing services in a nonentitlement
			 area of such State, shall submit, every 90 days during the period the unit or
			 organization receives funds from the State pursuant to this title, to the
			 State, a report that provides the status of the compliance of the unit or
			 organization with the statements submitted under section 104(a)(3)(A).
					(2)StatesA
			 State shall submit, every 90 days during the period the State receives funds
			 under this title, to the Secretary, a report containing the information
			 received under paragraph (1).
					(c)Posting of
			 reportsUpon receiving the reports submitted under subsections
			 (a) and (b)(2), the Secretary shall post on a publicly accessible Web site of
			 the Department of Labor such reports.
				109.Auditing by the
			 secretaryThe Secretary shall
			 perform random, periodic audits to determine compliance with this title.
			110.Dispute
			 resolutions, Whistleblower hotline, and Enforcement by the Secretary
				(a)Establishment of
			 arbitration procedure
					(1)In
			 generalEach unit of general local government that is an
			 entitlement community and each State that receives funding under this title
			 shall agree to the arbitration procedure described in this subsection to
			 resolve disputes described in subsections (b) and (c).
					(2)Written
			 grievances
						(A)In
			 generalIf an employee (or an employee representative) wishes to
			 use the arbitration procedure described in this subsection, such party shall
			 file a written grievance within the time period required under subsection (b)
			 or (c), as applicable, simultaneously with the chief executive officer of a
			 unit or State involved in the dispute and the Secretary.
						(B)In-person
			 meetingNot later than 10 days after the date of the filing of
			 the grievance, the chief executive officer (or the designee of the chief
			 executive officer) shall have an in-person meeting with the party to resolve
			 the grievance.
						(3)Arbitration
						(A)SubmissionIf
			 the grievance is not resolved within the time period described in paragraph
			 (2)(B), a party, by written notice to the other party involved, may submit such
			 grievance to binding arbitration before a qualified arbitrator who is jointly
			 selected and independent of the parties.
						(B)Appointment by
			 SecretaryIf the parties cannot agree on an arbitrator within 5
			 days of submitting the grievance to binding arbitration under subparagraph (A),
			 one of the parties may submit a request to the Secretary to appoint a qualified
			 and independent arbitrator. The Secretary shall appoint a qualified and
			 independent arbitrator within 15 days after receiving the request.
						(C)HearingUnless
			 the parties mutually agree otherwise, the arbitrator shall conduct a hearing on
			 the grievance and issue a decision not later than 30 days after the date such
			 arbitrator is selected or appointed.
						(D)Costs
							(i)In
			 generalExcept as provided in clause (ii), the cost of an
			 arbitration proceeding shall be divided evenly between the parties to the
			 arbitration.
							(ii)ExceptionIf
			 a grievant prevails under an arbitration proceeding, the unit of general local
			 government or State involved in the dispute shall pay the cost of such
			 proceeding, including attorneys’ fees.
							(b)Disputes
			 concerning the allotment of funds
					(1)In
			 generalIn the case of a dispute as to whether—
						(A)a unit of general
			 local government that is an entitlement community improperly requested funds
			 under this title by requesting such funds for services or functions to be
			 provided by a community-based organization that are customarily provided by the
			 unit; or
						(B)a State improperly
			 requested fund under this title by requesting such funds for services or
			 functions to be provided by a community-based organization in a nonentitlement
			 area of the State that are customarily provided by the unit located in such
			 area,
						an employee
			 or employee representative of the unit or State may file a grievance under
			 subsection (a) not later than 15 days after public notice of an intent to
			 submit a statement under section 104(a) is published in accordance with
			 paragraph (1)(C) of such section.(2)Secretarial
			 dutiesUpon receiving a copy of the grievance, the Secretary
			 shall withhold the funds subject to such grievance, unless and until the
			 grievance is resolved under subsection (a), by the parties or an arbitrator in
			 favor of providing such funding.
					(c)All other
			 disputes
					(1)In
			 generalIn the case of a dispute not covered under subsection (b)
			 concerning compliance with the requirements of this title by a unit of general
			 local government that is an entitlement community, State, or community-based
			 organization receiving funds under this title, an employee or employee
			 representative of the unit or State may file a grievance under subsection (a)
			 not later than 90 days after the dispute arises. In such cases, an arbitrator
			 may award such remedies as are necessary to make the grievant whole, including
			 the reinstatement of a displaced employee or the payment of back wages, and may
			 submit recommendations to the Secretary to ensure further compliance with the
			 requirements of this title, including recommendations to suspend or terminate
			 funding, or to require the repayment of funds received under this title during
			 any period of noncompliance.
					(2)Existing
			 grievance proceduresA party
			 to a dispute described in paragraph (1) may use the existing grievance
			 procedure of a unit or State involved in such dispute, or the arbitration
			 procedure described in this subsection, to resolve such dispute.
					(d)Party
			 definedFor purposes of subsections (a), (b), and (c), the term
			 party means an employee, employee representative, unit of general
			 local government, or State, involved in a dispute described in subsection (b)
			 or (c).
				(e)Whistleblower
			 Hotline; Enforcement by the Secretary
					(1)Whistleblower
			 hotlineThe Secretary shall post on a publicly accessible
			 Internet Web site of the Department of Labor the contact information for
			 reporting noncompliance with this title by a State, unit of general local
			 government, community-based organization, or individual receiving funding under
			 this title.
					(2)Enforcement by
			 the Secretary
						(A)In
			 generalIf the Secretary receives a complaint alleging
			 noncompliance with this title, the Secretary may conduct an investigation and
			 after notice and an opportunity for a hearing, may order such remedies as the
			 Secretary determines appropriate, including—
							(i)withholding
			 further funds under this title to a noncompliant entity;
							(ii)requiring the
			 entity to make an injured party whole; or
							(iii)requiring the
			 entity to repay to the Secretary any funds received under this title during any
			 period of noncompliance.
							(B)DefinitionFor purposes of this paragraph, the term
			 entity means State, unit of general local government,
			 community-based organization, or individual.
						(C)Recommendation
			 by an arbitratorA remedy described in subparagraph (A) may also
			 be ordered by the Secretary upon recommendation by an arbitrator appointed or
			 selected under this section.
						111.Authorization
			 of appropriations and appropriationsThere are authorized to be appropriated and
			 there are appropriated (in addition to any other amounts appropriated to carry
			 out this title and out of any money in the Treasury not otherwise appropriated)
			 such amounts as may be necessary to carry out this title, except for section
			 105(c), for each fiscal year.
			112.DefinitionsIn this title:
				(1)In
			 generalThe terms city; extent of
			 poverty; metropolitan city; urban county;
			 nonentitlement area; population; and
			 State have the meanings given the terms in section 102 of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5302).
				(2)BenefitsThe
			 term benefits has the meaning given the term employment
			 benefits in section 101 of the Family and Medical Leave Act of 1993 (29
			 U.S.C. 2611).
				(3)Community-based
			 organizationThe term
			 community-based organization means a private nonprofit
			 organization that—
					(A)is representative
			 of a community within a unit of general local government or a significant
			 segment of the community; and
					(B)has demonstrated
			 expertise and effectiveness in providing services or functions to the community
			 not customarily provided by the unit.
					(4)Employee
			 compensationThe term employee compensation includes
			 wages and benefits.
				(5)Entitlement
			 communitiesThe term entitlement communities
			 includes metropolitan cities and urban counties.
				(6)Indian
			 TribeThe term Indian tribe has the meaning given
			 the term in section 4(e) of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(e)).
				(7)SecretaryThe
			 term Secretary means the Secretary of Labor.
				(8)Supportive
			 servicesThe term supportive services means services
			 such as transportation and child care that are necessary to enable an
			 individual to be employed in a position funded under this title.
				(9)Unemployed
			 individualThe term unemployed individual has the
			 meaning given such term in section 101 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2801).
				(10)Unit of general
			 local governmentThe term unit of general local
			 government means any city, county, town, township, parish, village, or
			 other general purpose political subdivision of a State; Guam, the Northern
			 Mariana Islands, the Virgin Islands, and American Samoa, or a general purpose
			 political subdivision thereof; a combination of such political subdivisions
			 that is recognized by the Secretary; and the District of Columbia.
				(11)VeteranThe
			 term veteran has the meaning given such term in section 101 of the
			 Workforce Investment Act (29 U.S.C. 2801).
				(12)WageThe
			 term wage has the meaning given such term in section 3 of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 203).
				IIEducation Jobs
			 Fund
			201.Education Jobs
			 FundsThere are authorized to
			 be appropriated and there are appropriated out of any money in the Treasury not
			 otherwise obligated for necessary expenses for an Education Jobs Fund,
			 $23,000,000,000: Provided, That the amount under this heading
			 shall be administered under the terms and conditions of sections 14001 through
			 14013 and title XV of division A of the American Recovery and Reinvestment Act
			 of 2009 (Public Law 111–5) except as follows:
				(1)Allocation of
			 funds
					(A)Funds appropriated
			 under this heading shall be available only for allocation by the Secretary of
			 Education (in this heading referred to as the Secretary) in accordance with
			 subsections (a), (b), (d), (e), and (f) of section 14001 of division A of
			 Public Law 111–5 and subparagraph (B) of this paragraph, except that the amount
			 reserved under such subsection (b) shall not exceed $1,000,000 and such
			 subsection (f) shall be applied by substituting 1 year for 2 years.
					(B)Prior to allocating funds to States under
			 section 14001(d) of division A of Public Law 111–5, the Secretary shall
			 allocate 0.5 percent to the Secretary of the Interior for schools operated or
			 funded by the Bureau of Indian Affairs on the basis of the schools’ respective
			 needs for activities consistent with this heading under such terms and
			 conditions as the Secretary of the Interior may determine.
					(2)ReservationA State that receives an allocation of
			 funds appropriated under this heading may reserve not more than 2 percent for
			 the administrative costs of carrying out its responsibilities with respect to
			 those funds.
				(3)Awards to local
			 educational agencies
					(A)Except as specified in paragraph (2), an
			 allocation of funds to a State shall be used only for awards to local
			 educational agencies for the support of elementary and secondary education in
			 accordance with paragraph (5) for the 2013–2014 school year.
					(B)Funds used to support elementary and
			 secondary education shall be distributed through a State’s primary elementary
			 and secondary funding formula or based on local educational agencies’ relative
			 shares of funds under part A of title I of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311 et seq.) for the most recent fiscal year
			 for which data are available.
					(C)Subsections (a)
			 and (b) of section 14002 of division A of Public Law 111–5 shall not apply to
			 funds appropriated under this heading.
					(4)Compliance with
			 education reform assurancesFor purposes of awarding funds appropriated
			 under this heading, any State that had an approved application for Phase II of
			 the State Fiscal Stabilization Fund that was submitted in accordance with the
			 application notice published in the Federal Register on November 17, 2009 (74
			 Fed. Reg. 59142) shall be deemed to be in compliance with subsection (b) and
			 paragraphs (2) through (5) of subsection (d) of section 14005 of division A of
			 Public Law 111–5.
				(5)Requirement to
			 use funds to retain or create education jobsNotwithstanding
			 section 14003(a) of division A of Public Law 111–5, funds awarded to local
			 educational agencies under paragraph (3)—
					(A)may be used only
			 for compensation and benefits and other expenses, such as support services,
			 necessary to retain existing employees, to recall or rehire former employees,
			 and to hire new employees, in order to provide early childhood, elementary, or
			 secondary educational and related services; and
					(B)may not be used for general administrative
			 expenses or for other support services expenditures as those terms were defined
			 by the National Center for Education Statistics in its Common Core of Data as
			 of the date of enactment of this title.
					(6)Prohibition on
			 use of funds for rainy-day funds or debt retirementA State that
			 receives an allocation may not use such funds, directly or indirectly,
			 to—
					(A)establish,
			 restore, or supplement a rainy-day fund;
					(B)supplant State
			 funds in a manner that has the effect of establishing, restoring, or
			 supplementing a rainy-day fund;
					(C)reduce or retire
			 debt obligations incurred by the State; or
					(D)supplant State
			 funds in a manner that has the effect of reducing or retiring debt obligations
			 incurred by the State.
					(7)Deadline for
			 awardThe Secretary shall
			 award funds appropriated under this heading not later than 45 days after the
			 date of the enactment of this Act to States that have submitted applications
			 meeting the requirements applicable to funds under this heading. The Secretary
			 shall not require information in applications beyond what is necessary to
			 determine compliance with applicable provisions of law.
				(8)Alternate
			 distribution of fundsIf, within 30 days after the date of the
			 enactment of this Act, a Governor has not submitted an approvable application,
			 the Secretary shall provide for funds allocated to that State to be distributed
			 to another entity or other entities in the State (notwithstanding section
			 14001(e) of division A of Public Law 111–5) for support of elementary and
			 secondary education, under such terms and conditions as the Secretary may
			 establish, provided that all terms and conditions that apply to funds
			 appropriated under this heading shall apply to such funds distributed to such
			 entity or entities. No distribution shall be made to a State under this
			 paragraph, however, unless the Secretary has determined (on the basis of such
			 information as may be available) that the requirements of clauses (i), (ii), or
			 (iii) of paragraph 10(A) are likely to be met, notwithstanding the lack of an
			 application from the Governor of that State.
				(9)Local
			 educational agency applicationSection 442 of the General
			 Education Provisions Act shall not apply to a local educational agency that has
			 previously submitted an application to the State under title XIV of division A
			 of Public Law 111–5. The assurances provided under that application shall
			 continue to apply to funds awarded under this heading.
				(10)Maintenance of
			 effort
					(A)Except as provided
			 in paragraph (8), the Secretary shall not allocate funds to a State under
			 paragraph (1) unless the Governor of the State provides an assurance to the
			 Secretary that—
						(i)for State fiscal year 2014, the State will
			 maintain State support for elementary and secondary education (in the aggregate
			 or on the basis of expenditures per pupil) and for public institutions of
			 higher education (not including support for capital projects or for research
			 and development or tuition and fees paid by students) at not less than the
			 level of such support for each of the two categories, respectively, for State
			 fiscal year 2009;
						(ii)for State fiscal year 2014, the State will
			 maintain State support for elementary and secondary education and for public
			 institutions of higher education (not including support for capital projects or
			 for research and development or tuition and fees paid by students) at a
			 percentage of the total revenues available to the State that is equal to or
			 greater than the percentage provided for each of the two categories,
			 respectively, for State fiscal year 2010; or
						(iii)in the case of a State in which State tax
			 collections for calendar year 2009 were less than State tax collections for
			 calendar year 2006, for State fiscal year 2014 the State will maintain State
			 support for elementary and secondary education (in the aggregate) and for
			 public institutions of higher education (not including support for capital
			 projects or for research and development or tuition and fees paid by
			 students)—
							(I)at not less than the level of such support
			 for each of the two categories, respectively, for State fiscal year 2006;
			 or
							(II)at a percentage of the total revenues
			 available to the State that is equal to or greater than the percentage provided
			 for each of the two categories, respectively, for State fiscal year
			 2006.
							(B)Section
			 14005(d)(1) and subsections (a) through (c) of section 14012 of division A of
			 Public Law 111–5 shall not apply to funds appropriated under this
			 heading.
					IIILaw
			 Enforcement and Firefighter Jobs
			301.AppropriationThe following sums are appropriated, out of
			 any money in the Treasury not otherwise appropriated, and for the following
			 purposes, namely:
				Department of
		  Justice
				Community Oriented Policing
		  Services
				(Including
		  Transfer of Funds)For an
		  additional amount for Community Oriented Policing Services, for
		  grants under section 1701 of title I of the 1968 Omnibus Crime Control and Safe
		  Streets Act (42 U.S.C. 3796dd) for hiring and rehiring of additional career law
		  enforcement officers under part Q of such title, notwithstanding subsection (i)
		  of such section, $1,179,000,000, of which $2,950,000 shall be transferred to
		  State and Local Law Enforcement Activities, Salaries and
		  Expenses for management, administration and oversight of such
		  grants.
				Department
		  of Homeland Security
				Federal Emergency Management
		  Agency
				Firefighter Assistance
		  GrantsFor an additional
		  amount for Firefighter Assistance Grants for necessary expenses
		  for programs authorized by section 34 of the Federal Fire Prevention and
		  Control Act of 1974 (15 U.S.C. 2229a), $500,000,000: Provided,
		  That notwithstanding any provision under section 34(a)(1)(A) of such Act
		  specifying that grants must be used to increase the number of firefighters in
		  fire departments, the Secretary of Homeland Security, in making grants under
		  section 34 of such Act for fiscal year 2014, shall grant waivers from the
		  requirements of subsections (a)(1)(B), (c)(1), (c)(2), and (c)(4)(A) of such
		  section: Provided further, That section 34(a)(1)(E) of such
		  Act shall not apply with respect to funds appropriated in this or any other Act
		  making appropriations for fiscal year 2014 for grants under section 34 of such
		  Act: Provided further, That the Secretary of Homeland
		  Security, in making grants under section 34 of such Act, shall ensure that
		  funds appropriated under this or any other Act making appropriations for fiscal
		  year 2014 are made available for the retention of firefighters and shall award
		  grants not later than 120 days after the date of enactment of this Act:
		  Provided further, That the Secretary may transfer any unused
		  funds under this heading to make grants for programs authorized by section 33
		  of such Act (15 U.S.C. 2229) after notification to the Committees on
		  Appropriations of the Senate and the House of
		  Representatives.
				IVOn-the-job
			 Training
			401.AppropriationThe following sums are appropriated, out of
			 any money in the Treasury not otherwise appropriated, and for the following
			 purposes, namely:
				Department of
		  Labor
				Employment and Training
		  Administration
				Training
		  and Employment ServicesFor an
		  additional amount for Training and Employment Services for
		  activities under the Workforce Investment Act of 1998 (WIA),
		  $500,000,000 which shall be available for obligation on the date of enactment
		  of this Act, Provided, That such funds shall be used solely
		  for on-the-job training (as such term is defined in section 101(31) of the
		  WIA): Provided further, That $250,000,000 of such amount shall
		  be for such on-the-job training for individuals who reside in local areas
		  that—
					(1)have a poverty
			 rate of 12 percent or more for each Public Use Microdata Area (PUMA) in such
			 local area; or
					(2)have an
			 unemployment rate that is 2 percent higher than the national unemployment
			 rate.
					
